                                                                                            FILED
                                                                                   2019 Dec-20 PM 04:00
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA
                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA                     ]
                                             ]
v.                                           ]   2:19-cr-40-KOB-JEO
                                             ]
HANNIBAL UKORKAROY                           ]
MOORE,                                       ]
   Defendant.

                          MEMORANDUM OPINION

      This matter comes before the court on the magistrate judge’s report and

recommendation (doc. 37) that the court deny Defendant Hannibal Ukorkaroy

Moore’s motion to suppress (doc. 29). Mr. Moore filed objections (doc. 38) and

the magistrate judge held an evidentiary hearing on December 20, 2019. In that

hearing, after discussions with the defendant and his counsel, the magistrate judge

construed Mr. Moore’s objections (doc. 38), as a Motion for New Counsel, to

which the court orally granted. New counsel for the defendant will be assigned by

separate order.

      The court considered the entire record in this case de novo, including the

report and recommendation, the motion to suppress and supporting brief (doc. 29

& 36), the government’s responses (docs. 32 & 35), and the transcript of the

suppression hearing (doc. 34). The court finds that it should ACCEPT the

magistrate judge’s report and ADOPT his recommendation to DENY the motion to

suppress.

                                         1
The court will enter a separate Order doing so.

DONE and ORDERED this 20th day of December, 2019.


                                ____________________________________
                                KARON OWEN BOWDRE
                                CHIEF UNITED STATES DISTRICT JUDGE




                                   2
